            Case 1:20-cv-01708-EGS Document 26 Filed 09/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA



 Cube Infrastructure Fund SICAV, Cube
 Infrastructure Managers S.A., Cube Energy
 S.C.A. (now Cube Energy S.à.r.l.), Demeter
 Partners S.A., and Demeter 2 FPCI,
                                                      Hon. Emmet G. Sullivan
                                Plaintiffs,           Civil Action No. 1:20-cv-01708-EGS

                        v.

 The Kingdom of Spain,

                                Defendant.


                                   JOINT STATUS REPORT

       Cube Infrastructure Fund SICAV, Cube Infrastructure Managers S.A., Cube Energy S.C.A.

(now Cube Energy S.à.r.l.), Demeter Partners S.A., and Demeter 2 FPCI (“Plaintiffs”) and the

Kingdom of Spain (“Spain”) make this submission pursuant to the Court’s Order of June 4, 2021.

                                       Status of ICSID Proceeding

       1.       On August 16, 2021, Plaintiffs submitted a letter to the Committee requesting that

the evidentiary record be reopened and that the decision of the annulment committee in

Infrastructure Services Luxembourg S.á.r.l. et al. v. Kingdom of Spain (ICSID Case No.

ARB/13/31) be added as new evidence.

       2.       On August 23, 2021, Spain responded and objected to Plaintiffs’ request. In the

alternative, if the record were to be reopened, Spain requested that the European Commission’s

Decision on State Aid rendered (State Aid SA.54155 (2021/NN)) also be added to the record.

       3.       The parties are currently awaiting the Committee’s decision on that issue, as well

as its decision on the merits of Spain’s application for annulment.
           Case 1:20-cv-01708-EGS Document 26 Filed 09/03/21 Page 2 of 2




               Parties’ Recommendation Concerning Furtherance of This Proceeding

      4.       The parties recommend the filing of another joint status report on October 4, 2021.



Dated: September 3, 2021


                                                    /s/ James E. Berger
                                             James E. Berger (D.C. Bar No. 481408)
                                             Charlene C. Sun (D.C. Bar No. 1027854)
                                             Erin Collins

                                             KING & SPALDING LLP
                                             1185 Avenue of the Americas
                                             New York, New York 10036
                                             Tel: (212) 556-2100
                                             Fax: (212) 556-2222
                                             jberger@kslaw.com
                                             csun@kslaw.com
                                             ecollins@kslaw.com

                                             Counsel for Plaintiffs

                                                     /s/ Anna C. Reyes
                                             Anna C. Reyes (D.C. Bar No. 477354)
                                             Jonathan M. Landy (D.C. Bar No. 467847)
                                             Benjamin W. Graham (D.C. Bar No. 1044724)
                                             WILLIAMS & CONNOLLY LLP
                                             725 Twelfth Street, N.W.
                                             Washington, D.C. 20005
                                             Tel: (202) 434-5000
                                             Fax: (202) 434-5029
                                             areyes@wc.com
                                             jlandy@wc.com
                                             bgraham@wc.com

                                             Csaba M. Rusznak (D.C. Bar No. 1030310)
                                             SOVEREIGN ARBITRATION ADVISORS LLC
                                             1050 Connecticut Avenue, N.W., Ste. 66255
                                             Washington, D.C. 20035
                                             crusznak@sovereignarbitration.us

                                             Counsel for the Kingdom of Spain




                                                2
